Citation Nr: 0942757	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-18 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected obstructive sleep 
apnea (OSA) and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985, June 1988 to June 1992, February 2001 to 
March 2001, January 2003 to September 2003, and October 2005 
to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction is currently with the 
RO in Reno, Nevada.  

A video conference hearing was held before the undersigned 
Veterans Law Judge in September 2009, and a transcript of 
this hearing is of record.  

Since this appeal has been certified, the Veteran has 
submitted additional evidence, but has waived RO review.  
Additionally, in a July 2009 writing, the Veteran withdrew 
his appeal on the issues of entitlement to an increased 
disability rating for service connected PTSD and service 
connected irritable bowel syndrome.  Therefore, these issues 
are not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran is currently service connected for 
obstructive sleep apnea.

2.  The Veteran has a diagnosis of hypertension.

3.  The Veteran's hypertension was at least as likely as not 
caused or aggravated by the Veteran's service connected 
obstructive sleep apnea.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 1110, 1112, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Here, the Veteran is seeking entitlement to service 
connection for hypertension both on a direct basis and 
secondary to his service connected PTSD and OSA.  

While the Veteran's service treatment records show instances 
of elevated blood pressure, he was not diagnosed with 
hypertension until January 2004, after his period of active 
service from January 2003 to September 2003 and prior to his 
final period of active service from October 2005 to February 
2006.  At the time of diagnosis, the Veteran's hypertension 
did not meet the criteria for a 10 percent evaluation under 
Diagnostic Code 7101.  Additionally, a VA examiner in August 
2009 concluded that the occasional elevated blood pressure 
readings in service were not related to his current diagnosis 
of hypertension.  Therefore, entitlement to service 
connection cannot be granted on a direct basis.  

However, in support of his claim for service connection on a 
secondary basis, the Veteran has submitted a February 2008 
letter from Dr. "W.T.", who states that the Veteran's 
hypertension "is caused by his service connected Sleep Apnea 
and/or PTSD."  He has also submitted a January 2007 
treatment note from Dr. "A.T." noting that his hypertension 
"may" be related to his PTSD and OSA, as well as a copy of 
a January 2007 letter from Dr. "J.L." to Dr. A.T. stating 
that it is possible that the Veteran's hypertension is 
related to his OSA.  

In August 2008, the Veteran was afforded a VA examination of 
his hypertension.  The VA examiner confirmed a diagnosis of 
hypertension and concluded that while it is less likely than 
not that the Veteran's hypertension was caused by his PTSD, 
it is at least as likely as not that the Veteran's 
hypertension was "caused by or a result of sleep apnea."  

The RO continued to deny the Veteran's claim because the 
Veteran's diagnosis of hypertension in January 2004 preceded 
a formal diagnosis of OSA in November 2006.  

The Board notes that a formal medical diagnosis of a 
disability is not synonymous with the onset of that 
disability.  The Veteran's own testimony, as well as sworn 
testimony from a fellow service member, "G.M.", show that 
the Veteran was experiencing symptoms of OSA at least as 
early as 2003, well before he was medically diagnosed with 
that disability and before he was diagnosed with 
hypertension.  

More importantly, the August 2008 VA examiner carefully 
reviewed the Veteran claim file, including service treatment 
records and private treatment records, and it is clear from 
his report that he was aware of when the Veteran was 
diagnosed with both hypertension and OSA.  However, he still 
concluded that the Veteran's hypertension was at least as 
likely as not caused by the Veteran's service connected OSA.  
The examiner provided a thorough rationale for his opinion 
that is supported by clinical research and the opinions of 
several of the Veteran's treating physicians and is not 
inconsistent with the evidence of record.  Therefore, the 
Board must afford great weight to this opinion.  

The Board finds that the preponderance of the evidence 
supports a finding that the Veteran's hypertension was caused 
by his service connected OSA.  Accordingly, entitlement to 
service connection for hypertension is granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to service connection for hypertension is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


